 Case 5:19-cv-00109-LGW-BWC Document 46 Filed 07/08/20 Page 1 of 3

                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court



           In the United States District Court
                                                                 By CAsbell at 2:54 pm, Jul 08, 2020




           for the Southern District of Georgia
                    Waycross Division

BRANTLEY COUNTY DEVELOPMENT
PARTNERS, LLC,

     Plaintiff,                               No. 5:19—CV-109

     v.

BRANTLEY COUNTY, GEORGIA, et
al.,

     Defendants.

                                 ORDER

     Plaintiff Brantley County Development Partners, LLC initiated

this action on November 26, 2019, after voluntarily dismissing a

similar action it had filed in Brantley County Superior Court.

Dkt. No. 1; id. ¶ 100.      Defendants Brantley County, Georgia and

Brantley County Board of Commissioners timely filed motions to

dismiss.   Dkt. Nos. 21, 22.    In turn, Plaintiff filed a motion to

strike exhibits to Defendants’ motions to dismiss, dkt. no. 24,

and Defendants filed a motion for extension of time to respond

thereto, dkt. no. 31.     Plaintiff has since amended its complaint

with the Court’s leave.    See Dkt. Nos. 44, 45.     The Court will now

address the pending motions.
 Case 5:19-cv-00109-LGW-BWC Document 46 Filed 07/08/20 Page 2 of 3



                                LEGAL STANDARD

       Under Rule 15(a)(2) of the Federal Rules of Civil Procedure,

after the time for amending a pleading as a matter of course has

passed, “a party may amend its pleading only with the opposing

party's written consent or the court's leave.” An amended pleading

“supersedes the former pleading” such that “the original pleading

is abandoned by the amendment, and is no longer a part of the

pleader's averments against his adversary.”                 Dresdner Bank AG v.

M/V Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir. 2006) (internal

quotation marks and citation omitted); see also Fritz v. Standard

Sec. Life Ins. Co., 676 F.2d 1356, 1358 (11th Cir. 1982) (citations

omitted)     (“Under   the     Federal       Rules,    an   amended       complaint

supersedes the original complaint.”).

                                 DISCUSSION

       Plaintiff    obtained    the   Court’s         consent     to     amend      its

complaint.    Dkt. No. 44.      As such, Plaintiff’s amended complaint,

dkt.   no.   45,   supersedes   the   original        complaint,       dkt.   no.    1.

Defendants’ motions to dismiss, dkt. nos. 21, 22, as well as

Plaintiff’s motion to strike, dkt. no. 24, and Defendants’ motion

for extension of time, dkt. no. 31, have thus been rendered moot

by Plaintiff’s filing of the amended complaint.                 See S. Pilot Ins.

Co. v. CECS, Inc., 15 F. Supp. 3d 1284, 1287 (N.D. Ga.), order

clarified on other grounds, 15 F. Supp. 3d 1329 (N.D. Ga. 2013)

(citing Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1210,


                                         2
 Case 5:19-cv-00109-LGW-BWC Document 46 Filed 07/08/20 Page 3 of 3



1215 (11th Cir. 2006); Fritz v. Standard Sec. Life Ins. Co., 676

F.2d 1356, 1358 (11th Cir. 1982)).

     Should Defendants wish to renew their motions to dismiss with

regard to the amended complaint, they are granted leave to do so

within the time prescribed by the Federal Rules of Civil Procedure.

                              CONCLUSION

     Defendants’ motions to dismiss, dkt. nos. 21, 22, and motion

for extension of time, dkt. no. 31, as well as Plaintiff’s motion

to strike, dkt. no. 24, are DENIED as moot.

     SO ORDERED, this 8th day of July, 2020.




                                                                ___
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   3
